           Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 1 of 6



            IN THE UNITED STATES DISTRICT COURT
             FOR THE WESTERN DISTRICT OF TEXAS
                    SAN ANTONIO DIVISION
JIMMY E. SHAW,
MARK BARTLEY, and,
ADOLFO REYNOSO,

      Plaintiffs,

v.                                           Case No.: 5:19-cv-858

STIX TRUCKING, LLC,
and MARIO SAMANIEGO, JR.,

     Defendants.
_______________________________________/

               COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs, JIMMY E. SHAW, MARK BARTLEY, and, ADOLFO

REYNOSO (sometime referred to collectively as “Plaintiffs”) by and through their

undersigned counsel, sue the Defendants, STIX TRUCKING, LLC, and MARIO

SAMANIEGO, JR., and in support thereof allege as follows:

                                 INTRODUCTION

      1.      Plaintiffs bring this action for unpaid wage compensation and other

relief under the Fair Labor Standards Act, as amended, 29 U.S.C. § 201, et seq.

Plaintiffs seek damages for unpaid wages, liquidated damages, and a reasonable

attorney’s fee and costs.

                                  JURISDICTION

      2.      Jurisdiction is conferred on this Court by Title 28 U S.C. § 1337 and by
           Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 2 of 6



                                    Page 2 of 6
Title 29 U.S.C. §216(b).

                                     VENUE

      3.      Venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)

because Defendant, STIX TRUCKING, LLC, has offices located in Bexar County,

Texas.

                                 THE PARTIES

      4.      Plaintiff, JIMMY E. SHAW, is an individual who resides in Comal

County, Texas, and worked for Defendants from approximately February 1, 2018

through November 1, 2018 as a driver and was paid at the rate of $200.00 per day

plus $15.00 per hour for all hours worked beyond 5:00 p.m.

      5.      Plaintiff, MARK BARTLEY, is an individual who resides in Comal

County, Texas, and worked for Defendants from approximately August of 2018

through June 21, 2019 as a driver and was paid at the rate of $200.00 per day, plus

$15.00 per hour for all hours worked beyond 5:00 p.m.

      6.      Plaintiff, ADOLFO REYNOSO, is an individual who resides in Comal

County, Texas, and worked for Defendants from approximately February 16, 2016

through February 22, 2018 as a driver and was paid at the rate of $200.00 per day,

plus $15.00 per hour for all hours worked beyond 5:00 p.m.

      7.      Defendant, STIX TRUCKING, LLC, is a corporation formed and
           Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 3 of 6



                                     Page 3 of 6
existing under the laws of the State of Texas and at all times material to this

complaint, maintained and operated a business in Bexar County, Texas.

      8.      Defendant, MARIO SAMANIEGO, JR., is a resident of Bexar County

Texas.

                           COMMON ALLEGATIONS

      9.      Defendant, STIX TRUCKING, LLC, operates a company primarily

engaged as a trucking company primarily engaged in the local delivery of

construction and road materials to customers solely within the state of Texas and is

an employer as defined by 29 U.S.C. § 203(d).

      10.     Defendant, STIX TRUCKING, LLC, has employees subject to the

provisions of 29 U.S.C. § 206 in the facility where Plaintiff was employed.

      11.     At all times material to this complaint, Defendant, STIX TRUCKING,

LLC, employed two or more employees and had an annual dollar volume of sales or

business done of at least $500,000.00.

      12.     At all times material to this complaint, Defendant, STIX TRUCKING,

LLC, was an enterprise engaged in interstate commerce, operating a business

engaged in commerce or in the production of goods for commerce as defined by §

3(r) and 3(s) of the Act, 29 U.S.C. §§ 203(r)-(s).

      13.     At all times material hereto, Defendant, MARIO SAMANIEGO, JR.,
         Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 4 of 6



                                     Page 4 of 6
actively ran the business of Defendant, STIX TRUCKING, LLC, on a day-to-day

basis and acted directly or indirectly in the interest of Defendant, STIX TRUCKING,

LLC, in relation to Plaintiffs’ employment and was substantially in control of the

terms and conditions of the Plaintiffs’ work.

      14.    Plaintiffs were at all times material individually engaged in commerce

as their work was directly related to the movement products and information in

interstate commerce. Specifically, Plaintiffs hauled materials use in the construction

of roads and highways.

      15.    Defendant, MARIO SAMANIEGO, JR., had the authority to hire and

fire Plaintiffs and controlled Plaintiffs’ rates of pay and methods of pay, schedules,

and conditions of employment and was the Plaintiffs’ employer as defined by 29

U.S.C. § 203(d).

      16.    Defendants failed to act reasonably to comply with the FLSA.

      17.    Plaintiffs are also entitled to an award of reasonable and necessary

attorneys’ fees, costs, expert fees, mediator fees and out-of-pocket expenses incurred

by bringing this action pursuant to 29 U.S.C. § 216(b) and Rule 54(d) of the Federal

Rules of Civil Procedure.

                         UNPAID OVERTIME WAGES

      18.    During one or more weeks of Plaintiffs’ employment with Defendants,
           Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 5 of 6



                                     Page 5 of 6
Plaintiffs worked in excess of forty hours. Plaintiffs regularly worked from 6:00

a.m. until 7:30 p.m., five days per workweek while employed by the Defendants.

      19.     Throughout the employment of Plaintiffs, the Defendants repeatedly

and willfully violated Sections 7 and 15 of the Fair Labor Standards Act by failing

to compensate Plaintiffs at a rate not less than one and one-half times their regular

rates of pay for each hour worked in excess of 40 in a workweek. Defendants had

knowledge of and approved such work being performed.

      20.     As a result of Defendants’ unlawful conduct, Plaintiffs are entitled to

actual and compensatory damages, including the amount of overtime wages which

were not paid that should have been paid.

      21.     The acts described in the preceding paragraphs, supra, violate the Fair

Labor Standards Act, which prohibits the denial of overtime compensation for all

hours worked in excess of 40 per workweek.

      WHEREFORE, PREMISES CONSIDERED, Plaintiffs demand Judgment,

jointly and severally, against Defendants for the following:

      a.      Unpaid overtime wages found to be due and owing;

      b.      An additional amount equal to the amount of overtime wages
              found to be due and owing as liquidated damages;

      c.      Prejudgment interest in the event liquidated damages are not awarded;
     Case 5:19-cv-00858-DAE Document 1 Filed 07/18/19 Page 6 of 6



                                Page 6 of 6
d.      Reasonable attorneys’ fees, costs, expert fees, mediator fees and out
        of pocket expenses incurred by bringing this action pursuant to 29
        U.S.C. § 216(b) and Rule 54(d) of the Federal Rules of Civil
        Procedure; and,

e.      For any such other relief as the Court may find proper, whether at law
        or in equity.

                    DEMAND FOR JURY TRIAL

Plaintiffs demand a jury trial on all issues so triable.



                                  Respectfully submitted,

                                  ROSS • SCALISE LAW GROUP

                                  /s/ Charles L. Scalise
                                  CHARLES L. SCALISE
                                  Texas Bar No. 24064621
                                  DANIEL B. ROSS
                                  Texas Bar No. 00789810
                                  1104 San Antonio St.
                                  Austin, Texas 78701
                                  Ph: (800) 634-8042
                                  Ph: (512) 474-7677
                                  Fax: (512) 474-5306
                                  charles@rosslawgroup.com

                                  ATTORNEYS FOR PLAINTIFFS
